Citation Nr: 0126404	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  01-02 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969, and from November 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which continued a 50 percent rating for 
PTSD.

The Board notes that the veteran was scheduled for a 
videoconference hearing, before a member of the Board.  He 
was notified of the time, date, and place of the hearing by 
VA letter dated September 2001.  That letter was mailed to 
the appellant's address of record, and was not returned as 
undeliverable.  However, the appellant failed to report to 
that hearing.  There are no other outstanding hearing 
requests of record, and the Board will proceed with this 
appeal.  See 38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is manifested by subjective complaints 
of recurrent thoughts about Vietnam, flashbacks, nightmares, 
intrusive thoughts, impaired sleep, and problems with anger; 
objective findings of flattened to pleasant affect, depressed 
mood, low energy, tendency to withdraw, inability to work, 
depression, past suicide attempts, GAF scores ranging from 40 
to 55, understandable speech, no violence toward others, 
clean appearance, and no hallucinations or delusions.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including § 
4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, although the RO did not specifically 
address or explain the VCAA to the veteran, the RO made 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file; it also informed the veteran 
of the reasons for denying his claim, as well as the evidence 
necessary to substantiate it.  The RO provided the veteran 
with copies of the rating decisions, the statement of the 
case (SOC) and supplemental statement of the case (SSOC) 
concerning the evaluation of his disability and the rating 
criteria.  All relevant and available outpatient treatment 
records were obtained and the veteran was provided several VA 
medical examinations, the most recent in August 1999.  The 
Board is unaware of any additional outstanding records 
pertaining to this issue.  Under the circumstances, the Board 
finds that the duty to assist has been satisfied, and no 
useful purpose would be served by remanding this case to the 
RO for additional development.  As such, the Board will 
proceed with appellate disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The history of this appeal is set forth as follows.  In a May 
1995 rating decision, the veteran was granted service 
connection for PTSD, and received a 50 percent rating dating 
from March 1995, the date of the original claim.  In August 
1999 the veteran filed a claim for an increased rating for 
his PTSD.  In a March 2000 rating decision, the RO continued 
the 50 percent rating for the veteran's PTSD.  The veteran 
disagreed with the 50 rating decision, and initiated this 
appeal.  Essentially, the veteran maintains that the 50 
percent rating does not accurately reflect the level of 
impairment caused by his PTSD.  The 50 percent rating is now 
in effect and the veteran has continued to express his 
disagreement with that rating.  The rating decision, the SOC 
issued following the veteran's notice of disagreement and the 
SSOC issued following consideration of additional evidence 
all noted that all of the veteran's records were considered, 
including VA treatment reports and the August 1999 VA 
examination.

The veteran is presently assigned a 50 percent rating for his 
PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
under which a 50 percent rating is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A mental disorder is evaluated "based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination."  
38 C.F.R. § 4.126(a).  A 70 percent rating is available for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
available for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below, and finds that the 
veteran's symptomatology most closely approximates the 
criteria for a 100 percent rating for PTSD.

Reviewing the more recent evidence of record reveals the 
following.  An April 1999 VA examination showed findings of 
depressed and sad affect.  The examiner noted the veteran's 
history of a brain tumor, which was removed in 1990, and his 
resultant partial paralysis of his right side.  This was 
stated to cause the veteran to fall frequently and to require 
the occasional use of a wheel chair.  The veteran also was 
noted to suffer from seizures.  In addition, he was noted to 
be an alcoholic in recovery.  Although the examiner found the 
veteran to be totally unable to work, this was attributed not 
only to his PTSD, but also to other medical problems, such as 
his paralysis.  The veteran was noted to startle easily and 
to have problems with anger and temper control, but was not 
violent.  He had past but not current suicidal ideation.  He 
reported 6-8 hours of sleep per night with nightmares twice 
every two weeks, and with dreams about people who died in 
Vietnam.  The veteran was noted not to be psychotic; there 
was no evidence of delusions or hallucinations; the veteran's 
speech and language were understandable, intelligent and 
intelligible; he had slow but accurate memory recall; he was 
oriented times 4; he maintained moderate to good eye contact; 
displayed appropriate behavior and was noted to be 
cooperative.  The examiner diagnosed PTSD, chronic, moderate 
to severe; major depression; and dysthymia.  Global 
Assessment of Functioning (GAF) scores were recorded at 45 to 
50.

In an August 1999 VA examination, the veteran complained of 
recurrent thoughts about Vietnam, flashbacks, intrusive 
thoughts and impaired sleep, including severe nightmares 
almost every night.  He was noted to have other unrelated 
conditions such as chronic pain and a seizure disorder.  He 
was noted to be unemployed with no work for 15 years prior to 
the examination.  He stated that he spent most of his time 
watching TV.  He was confined to a wheelchair, but was noted 
to have had no psychiatric hospitalizations.  At the time of 
the examination, he was partially paralyzed as a result of a 
brain tumor.  Findings of the examiner include a very flat 
and sad affect and low energy.  He was not particularly 
anxious; he had no thought disorder; he had problems with 
concentration and attention span, but no impairment of long-
term memory.  It was noted that he did not like to be around 
people and had no friends, just acquaintances.  It was also 
noted that he had problems with irritability and anger 
control, and that he suffered from severe major depression, 
but no psychosis.  The examiner noted some suicidal thoughts 
intermittently, but not at the time of the examination; 
however, there was a suicide attempt three to four months 
prior to the examination.  The examiner diagnosed significant 
ongoing and chronic PTSD and severe major depression 
attributable to PTSD.  The examiner rated the veteran's GAF 
score at 40.

Outpatient treatment records from March 1998 to February 2000 
show that the veteran had been experiencing marital problems, 
and that these problems had begun to accelerate, but at one 
session, the veteran reported that he was getting along well 
with his wife.  The veteran complained that his chronic pain 
would aggravate his mood and anxiety problems.  Examiner's 
findings show a sad or flat affect; his emotions were not 
visible; it was noted that when faced with stress, he would 
withdraw, and isolate himself totally.  The day after he quit 
smoking, the veteran was noted to be depressed and angry.  At 
other times he was noted to be polite, bright and pleasant 
with a frequent smile, stable mood, good spirits and no 
significant psychological distress.  It was noted that his 
mood was usually good, and that he doesn't get depressed that 
much.  He was oriented times 3.  He was noted to be sleeping 
12 to 14 hours a day; he reported weird dreams but remembered 
little of his nightmares.  He said he had no energy, and was 
tired all the time.  The examiner stated that the veteran 
suffered from severe PTSD and had poor coping skills.  He 
stated that the highest GAF scores registered by the veteran 
in the previous year were 55 and 50.

In January 2000, the veteran reported that he was depressed, 
as his wife and he were separating due to an argument.  He 
also stated that a relative had recently passed away, and he 
had lost his dog.  The veteran reported some suicidal 
ideation, and reported that, after an argument with his wife, 
he drove his car to a lake and stuffed gloves in the 
tailpipe, but that it just gave him a headache.  The veteran 
reported increased alcohol consumption.  On the Mental Health 
Level of Care Worksheet, the veteran was rated as to 
dangerousness to self and others, a 1 (minimal potential for 
dangerous behavior); as to functional status (GAF), a 2 (mild 
impairment); as to functional status (learning capacity), a 
2, indicating mild impairment; as to medical and psychiatric 
co-morbidity, a 3, indicating significant co-morbidity; as to 
recovery environment - level of stress, a 2, indicating mild 
stress environment; as to recovery environment - level of 
support, a 1, indicating highly supportive environment; as to 
treatment and recovery history, a 2, indicating significant 
response to treatment and recovery management; and as to 
attitude and engagement, a 1, indicating optimal attitude and 
engagement.

In October 2000, the veteran was admitted to the VA Medical 
Center in Oklahoma City, Oklahoma after cutting the skin on 
both wrists.  Counseling and treatment records from October 
2000 to November 2000 show that the veteran had been divorced 
3 or 4 months prior to his hospitalization; also in that 
time, a relative had died and the veteran had lost his dog.  
The veteran reported heavy drinking for the previous 6 
months; he also complained of problems with anger.  The 
veteran reported that he had enjoyed a supportive 
relationship with his former wife.  Counseling sessions 
revealed a broad range of findings relating to the veteran's 
affect.  These ranged from brightened and pleasant to 
congruent and blunted.  Good insight and judgment were noted, 
as was the ability to quickly process information and apply 
it successfully.  The veteran was noted to be friendly, 
social, cooperative and participatory in October 2000 social 
activities; he actively participated in group sessions but 
avoided eye contact; and was noted to be more interactive 
with the therapist than with peers.  At one time he was noted 
to be not depressed, at another he was noted to be mildly 
depressed.  No hallucinations or delusions were noted and he 
showed a good appetite.

A November 2000 psychiatric assessment showed findings of a 
blunted affect, slightly impaired thinking and judgment, 
depressed mood and decreased activity level.  The veteran 
stated that he had a few friends, some he considered close, 
but that he preferred to spend his time alone.  The veteran 
had worked ranch and oilfield jobs in the past; his longest 
period of employment was 3 years.  The veteran had no plans 
to return to work; he was found to have a clean appearance; 
he was oriented times 4 and showed good cooperation.  
Functional Independence Scale measurements showed grooming, 
comprehension, expression and memory at 6 (modified 
independence); social interaction at a 5 (supervision); and 
problem solving at a 4 (minimal contact assistance).  He 
scored 4.8 out of 6.0 on the Allen Cognitive Level 
Assessment, which equates to the ability to perform basic 
ADLs, which may conceal disabilities.  The examiner diagnosed 
an adjustment disorder with depressed mood, after 
experiencing multiple psychosocial stressors.  The examiner 
attributed some of the veteran's difficulties with problem 
solving, frustration tolerance and social interactions with 
residual effects from brain surgery, his seizure disorder and 
alcohol abuse.  

In the Board's view, the veteran's service-connected PTSD is 
productive of symptomatology which most closely approximates 
the criteria provided for a 100 percent rating under DC 9411 
(PTSD).  The Board acknowledges that the veteran's 
symptomatology, as shown by the medical evidence, does not 
include many of the criteria enumerated as consistent with 
the 100 percent rating.  These include gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, a persistent danger of hurting others, 
grossly inappropriate behavior, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.  However, the Board finds that the veteran's 
symptomatology does establish total occupational and social 
impairment, based on evidence that the veteran is 
unemployable, and based on evidence that he presents a 
persistent danger to himself.

As to the veteran's occupational impairment, the most recent 
VA examination in August 1999 shows that the veteran was 
unemployed at the time of the examination and had not worked 
for 15 years prior to it.  Further, in the April 1999 VA 
examination, the examiner specifically found that the veteran 
was totally unable to work, and attributed this, at least 
partly to the veteran's PTSD.  Also in this regard, the Board 
notes the veteran's GAF scores, which have ranged from 40 to 
55 on recent measurements.  The most recent VA examination 
records a score of 40.  This range of scores is consistent 
with at least a serious level of occupational and social 
impairment.  A score of 40 is indicative of some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man is unable to 
work).  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV); 38 C.F.R. § 4.130.  

In addition to the veteran's total occupational impairment, 
the Board also notes the danger the veteran presents to 
himself.  In this regard, the Board notes evidence from 
outpatient treatment reports, which document a suicide 
attempt in April 1999, where, after an argument with his 
wife, the veteran drove his car to a lake and put gloves in 
the tailpipe, in an attempt to commit suicide.  The Board 
also notes that in October 2000, the veteran cut the skin on 
both his wrists in a further attempt at suicide.  In a 
January 2001 statement, the veteran stated that he had 
attempted suicide on 4 occasions over the previous 25 years.  
The Board finds that these attempts show more than just 
suicidal ideation, characteristic of the 70 percent level, 
they demonstrate a persistent danger of the veteran hurting 
himself, which is characteristic of the 100 percent level.  

The Board finds that, in light of these considerations, and 
in light of the veteran's entitlement to the benefit of the 
doubt, the veteran's overall symptomatology most closely 
approximates the criteria provided for a 100 percent rating 
under DC 9411.  See 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In reaching the foregoing 
determination, the Board has considered the complete history 
of the veteran's PTSD, his complaints and the current 
clinical manifestations of the disability and its effects on 
the veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 100 percent rating for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

